  Case: 1:14-cv-01748 Document #: 2980 Filed: 05/16/19 Page 1 of 3 PageID #:76735



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
____________________________________

IN RE: TESTOSTERONE                       )                 MDL No. 2545
REPLACEMENT THERAPY                       )                 Master Docket Case No. 1:14-cv-1748
PRODUCTS LIABILITY LITIGATION             )                 Honorable Matthew F. Kennelly
-----------------------------------------------------
                                          )
                                          )
This Document Relates to:                 )
                                          )
James Reinsel v. Endo Pharmaceuticals     )
Inc., et al                               )
Case No. 1:16-cv-89                       )
                                          )
Everett Adams v. Auxilium Pharmaceuticals )
LLC, et al                                )
Case No. 1:15-cv-11404                    )
                                          )
Gary Nash v. Auxilium Pharmaceuticals     )
LLC, et al                                )
Case No. 1:16-cv-731                      )
____________________________________
PLAINTIFFS’ COUNSEL’S RESPONSE TO ENDO DEFENDANTS’ STATUS REPORT
                 PURSUANT TO CORRECTED CMO 150

         Plaintiffs’ counsel, by and through undersigned counsel, hereby submits this Response to

Endo Defendants’ Status Report Pursuant to Corrected CMO 150 regarding the three (3) above-

referenced cases.

         (1) James Reinsel: 1:16-cv-89

                  a. On April 19, 2019, Plaintiff’s counsel contacted Plaintiff’s family in writing via

                      mail as well as by e-mail regarding Defendant’s Motion and Rule to Show

                      Cause.

                  b. On April 19, 2019, Plaintiff’s counsel also attempted to reach primary contact

                      Adam Reinsel by telephone and was unable to reach him. Plaintiff’s counsel

                      left a voicemail regarding the matter.

                  c. On April 22, 2019, Plaintiff’s counsel complied with the Court’s April 19th

                      order.


                                                        1
Case: 1:14-cv-01748 Document #: 2980 Filed: 05/16/19 Page 2 of 3 PageID #:76736



           d. As of the date of this Response, Plaintiff’s counsel has not received a response

              to its outreach and therefore, is unable to take further action in the matter.

    (2) Everett Adams: 1:15-cv-11404

           a. On April 19, 2019, Plaintiff’s counsel contacted Plaintiff in writing via mail as

              well as by e-mail regarding Defendant’s Motion and Rule to Show Cause.

           b. On or about April 19, 2019, Plaintiff’s counsel also attempted to Plaintiff by

              telephone and was unable to reach him. Plaintiff’s counsel left a voicemail

              regarding the matter.

           c. On April 22, 2019, Plaintiff’s counsel complied with the Court’s April 19th

              order.

           d. As of the date of this Response, Plaintiff’s counsel has not received a response

              to its outreach and therefore, is unable to take further action in the matter.

    (3) Gary Nash: 1:16-cv-731

           a. On April 19, 2019, Plaintiff’s counsel contacted Plaintiff in writing via mail as

              well as by e-mail regarding Defendant’s Motion and Rule to Show Cause.

           b. On or about April 19, 2019, Plaintiff’s counsel also attempted to Plaintiff by

              telephone and was unable to reach him. Plaintiff’s counsel left a voicemail

              regarding the matter.

           c. On April 22, 2019, Plaintiff’s counsel complied with the Court’s April 19th

              order.

           d. As of the date of this Response, Plaintiff’s counsel has not received a response

              to its outreach and therefore, is unable to take further action in the matter.




                                             2
 Case: 1:14-cv-01748 Document #: 2980 Filed: 05/16/19 Page 3 of 3 PageID #:76737



       WHEREFORE, the undersigned respectfully requests that this Court enter an Order

discharging Plaintiffs’ counsel as the attorney of record in the above-referenced matters and for all

other relief as the Court deems just and appropriate.


Dated: May 16, 2019                                           /s/Brian J. Perkins
                                                              Brian J. Perkins
                                                              MEYERS & FLOWERS, LLC
                                                              3 N Second Street, Suite 300
                                                              St. Charles, IL 60174
                                                              (630) 232-6333
                                                              bjp@perkins.law




                                                 3
